On the 29th of Nov. 1825, John Wilson made his last will and testament, and died on the 20th of Dec., following. The will was proved on the 29th of Dec. 1825, and the executor named in the will having renounced, the defendant, Caleb S. Layton, was appointed by the register, administrator with the will annexed, on the 11th of January, 1826, and thereupon gave the bond upon which the suit below was instituted. The testator, John Wilson, who left to survive him two sons, David and James, and one daughter, Elexine, directed by his will, that his estate after the payment of certain legacies, should be equally divided between his two sons and his daughter, upon their attaining "their age of maturity;" in other words, upon their attaining the age of twenty-one years. Elexine was married to William Hazzard, on the 9th of Jan. 1834, and attained the age of twenty-one years on the 22d of June, 1840. William Hazzard and Elexine, his wife, claiming a balance as due to her from the defendant Layton, the administrator, on account of her third part of the estate of her father, John Wilson, bequeathed to her as above stated, brought the action of debt in the Superior Court, which is the subject of the writ of error now depending in this court. The record, which is now before the court, exhibits the following pleadings. The declaration counts upon the administration bond of the defendant Layton, who craves oyer of the bond and of the condition, and having set forth the condition on the record, pleads first, non est factum;secondly, performance, and thirdly, the statute of limitations. To the first plea there is a replication and issue. To the second plea there is an assignment of breaches, rejoinders, surrejoinders and issues; and to the third plea there is a replication stating the terms of John Wilson's will, that the estate was to be equally divided between the sons, David and James, and the daughter Elexine, when they arrived at their age of maturity, and that Elexine was married to William Hazzard on the 9th of Jan. 1834, and arrived at her age of twenty-one years, on the 22d of June, 1840. To this replication there is a demurrer and joinder in demurrer. In the court below the demurrer was overruled, and judgment rendered against the defendant Layton. The issues joined in the other pleadings were afterwards tried, and a verdict given in favor of Hazzard and wife for the sum of $3,109 84, upon which judgment was rendered in their favor. Several errors have been assigned, but the one mainly relied on in the argument of this cause is the rendition of judgment in favor of the plaintiffs on the demurrer. In relation to which branch of the case, it is contended that *Page 31 
the replication was not a sufficient answer to the plea of the statute of limitations, inasmuch as it neglected to state that David and James, the two sons, had attained their age of twenty-one years as well as Elexine.
In order to understand the objection, it is necessary to consider the terms of the statute itself. The first section of the act declares, that no action shall be brought upon any administration bond after the expiration of six years from its date. In this respect, it differs from all the other sections of the act, in making the time of the limitation run from the date of the bond, instead of the accruing of the cause of action. This section embraces the official recognizance of the sheriff, and administration and testamentary bonds. In the case of all other official bonds, and of all personal actions, the statute does not begin to run from the accruing of the cause of action, and no reason can be perceived why a different rule should have been established in relation to sheriff's recognizances, and administration and testamentary bonds. The absurdity may follow, that a person may be barred before his cause of action arises. The 6th section provides, "that if the person entitled to any action comprehended within either of the foregoing sections, shall have been at the time of the accruing of the cause of such action under disability of infancy, coverture, or incompetency of mind, this act shall not be a bar to such action during the continuance of such disability, nor until the expiration of three years from the removal thereof."
The result would be, that the common case of a legacy to be paid to a child on his attaining his age of twenty-one years, if he were under fifteen years of age when the will was proved, and the administration or testamentary bond given, would not come within the terms of the proviso. And thus the very bond which was given to secure its payment, among the other duties of the administrator, would be barred by the statute, since supposing the legatee to be a boy, and to be compos mentis, he would be under no disability when the cause of actionarose. For as the legacy would be payable only, when the individual had attained his majority, at which time alone the cause of action would arise, it results as a necessary consequence that the legatee not being under any disability when the cause of action arose, he would not come within the terms of the proviso, and therefore, would be barred by the first section, which requires that the action should be brought within six years from the date of the bond. It would seem that there must have been some inadvertency in framing the 1st section of this act, which however, the legislature alone is *Page 32 
competent to correct, since the words are positive and explicit. As to the provision of the 6th section, I have no doubt that the words "person entitled to the actions," referring as they do to the different disabilities of infancy, coverture and incompetency of mind, refer in the case of coverture to the wife, since, since the husband cannot be under any disability form that cause, and although it is technically true that the wife's existence is merged in that of the husband, and that she cannot, strictly speaking, be said to be entitled to the action, yet it is apparent that they are meant to be used in reference to her rights, from the provision that the act shall be used in reference to her rights, from the provision that the act shall be no bar, during the continuance of the disability, which as has been said, cannot possibly apply to the husband. And although the husband, if he could bring the action in his own name would be barred by the 1st section of the statute, yet as the right of the wife to sue during the continuance of the coverture is expressly presserved, it follows that as the cannot sue in her own name, the effect of the proviso is to preserve the action to the husband and wife during the coverture, and to the wife after the death of the husband, if she survive him.
I am therefore, of the opinion, that an action by husband and wife, comes within the terms of the proviso, if the cause of action accrue during the coverture. But in this case, it is not shown by the replication, that the cause of action has yet arisen, and non constat, that it will arise during coverture. The bond was given on the 11th of January, 1826, and the action was instituted in March 1841. But the proviso of the sixth section declares, that "if the person entitled to the action shall have been at the time of the accruing of the causeof action, under disability of infancy, coverture, or incompetency of mind, the act shall not be a bar during the continuance of such disability, nor until three years from the removal thereof." In order to avoid the bar of the statute, it was necessary for the plaintiffs to show in their replication that their cause came strictly within the terms of the proviso. In other words, it was necessary to show that the person entitled to the action was under some one of the disabilities of infancy, coverture or incompetency of mind, when the cause of action arose.
Admitting then that wife is the person entitled to the action and is under coverture, and has been so since the year 1834, yet as the cause of action could only arise upon all three, David, James and Elexine, attaining their age of twenty-one years, it was indispensable to show that fact. The replication only stated the fact the Elexine attained her age of twenty-one years, on the 22d of June, 1840; but *Page 33 
does not state that she was the youngest of the three, or that the others are dead, or have attained their age of twenty-one years. It might then be true, that the others, David and James, were minors, or that one of them was so, in which case, the cause of action would not yet have arisen, and might not arise until after the death of William Hazzard; when, if" Elexine were living, not having married again, and being discovert when the cause of action arose, she would be barred by the terms of the 1st section. It is an invariable rule, that the replication must be a complete answer to the plea; in this case it clearly is not so, and judgment must therefore be given for the defendant.
As a member of the court below, before whom this case was heard, I think it due to myself as well as to my associates to state, that this objection to the pleadings was not noticed in the argument-of the demurrer.